 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   KELLY BOLDING, et al.,                 )
                                            )                Case No. C17-0601RSL
 9                          Plaintiffs,     )
                v.                          )
10                                          )                ORDER FOR FURTHER BRIEFING
     BANNER BANK,                           )
11                                          )
                            Defendant.      )
12   _______________________________________)
13
           On October 10, 2018, the Court granted in part plaintiff’s motion for class certification.
14
     Defendant has filed a timely motion for reconsideration. Pursuant to LCR 7(h)(3), plaintiffs may,
15
     if they choose, file a response to the motion for reconsideration on or before November 13,
16
     2018. Defendant’s reply, if any, shall be filed no later than November 16th. The Clerk of Court
17
     is directed to re-note defendant’s “Motion for Partial Reconsideration” (Dkt. # 138) on the
18
     Court’s calendar for November 16, 2018.
19
20         Dated this 2nd day of November, 2018.
21
22                                             A
                                               Robert S. Lasnik
23                                             United States District Judge
24
25
26


     ORDER FOR FURTHER BRIEFING
